Citation Nr: 1613640	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  07-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, and from November 2001 to November 2002, and from March 2003 to February 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This claim was remanded in June 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2013 remand instructions, the RO was to request the appellant's service treatment records pertaining to the March 2003 to February 2004 time period.  Then, if outstanding service treatment records were associated with the claims folder, the RO was to forward the file for an addendum from the examiner who prepared the April 2013 examination report.  

In December 2013 a nurse practitioner offered an addendum opinion which provided a negative nexus by relying on an absence of documented knee complaints in service.  

An addendum opinion was then prepared in April 2014 by an examiner who reviewed the appellant's claims file in lieu of a direct examination.  The examiner, a podiatrist, opined that it was less likely than not that the Veteran's knee disability was incurred in or related to service.  The reasoning relied in part on the absence of documentation of a knee injury or knee complaints in service, and cited to the December 2013 opinion with similar reasoning.  

Service treatment records, however, show that in February 2004 the Veteran reported experiencing bilateral knee pain for the prior two weeks, which worsened with running and caused difficulty ambulating after prolonged sitting and standing.  Corresponding examination in February 2004 revealed knee pain with palpation, extension or flexion.  As such, the 2014 opinion is inadequate, because it relied on an absence of knee complaints in service, which is not factually accurate.  Further, this addendum was prepared by a podiatrist, who is not competent to express opinions on matters outside of her specialty.  As such, the podiatrist's opinion is of no probative value.

Remand for another medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Provide a qualified VA orthopedist access to the appellant's VBMS file and Virtual VA file for review.  Following the examiner's review the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a bilateral knee disability that is a result of his active duty service.  The rationale for any opinion offered must be provided.  The reviewing orthopedist must discuss the Veteran's competent reports of knee pain in and since service; the February 2004 service treatment record discussing the Veteran's knees; and the June 2004 assessment of arthritis, and subsequent 2009 imaging showing normal knees.

If the orthopedist determines that another examination of the Veteran is necessary to provide the requested opinion with rationale, then such an examination must be scheduled.  

If the requested opinion cannot be rendered without resorting to speculation, the orthopedist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the orthopedist does not have the needed knowledge or training.

The orthopedist is advised that she/he must discuss the Veteran's self-reported history of a continuity of knee symptoms since he served on active duty.  The orthopedist is advised that while the Veteran is not competent to diagnose a specific knee disorder or relate such a diagnosis to service, he is competent to state that he has had knee pain since active duty.  The orthopedist is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

2.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




